                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


JUSTIN USADEL
on behalf of himself and all
others similarly situated,                                    Case No. 19-cv-788

               Plaintiff,                                     COLLECTIVE AND CLASS
                                                              ACTION COMPLAINT
       v.                                                     PURSUANT TO 29 U.S.C. §216(b)
                                                              AND FED. R. CIV. P. 23
ARMOUR COATINGS INC.,
                                                              JURY TRIAL DEMANDED
               Defendant


                                          COMPLAINT


                                PRELIMINARY STATEMENT

       1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Justin Usadel, on behalf of himself and all other similarly situated current

and former non-exempt Production employees of Defendant, Armour Coatings Inc., for purposes

of obtaining relief under the FLSA and WWPCL for unpaid wages, including overtime

compensation, unpaid agreed upon wages, liquidated damages, costs, attorneys’ fees, declaratory

and/or injunctive relief, and/or any such other relief the Court may deem appropriate.

       2.      Defendant, Armour Coatings Inc., is a Germantown, Wisconsin corporation that is

a self-described multi-metal job shop custom powder coater and sandblaster.




            Case 2:19-cv-00788-JPS Filed 05/28/19 Page 1 of 29 Document 1
       3.      Defendant operated (and continues to operate) an unlawful compensation system

that deprives current and former non-exempt Production employees of their wages earned for all

compensable work performed each workweek, including the requisite overtime pay premium for

each hour worked over forty (40) hours in a workweek. Specifically, Defendant’s unlawful

policies failed to compensate current and former non-exempt Production employees for all hours

worked and work performed each workweek, including at an overtime rate of pay, by: (1) failing

to compensate Production employees when compensable work commences and ceases by

shaving time from said employees’ timesheets by impermissibly rounding recorded hours of

work for its own benefit (and to the detriment of said employees), in violation of the FLSA and

WWPCL; and (2) failing to compensate Production employees for meal periods during which

they were not completely relieved of duty or free from work for at least thirty (30) consecutive

minutes, in violation of the WWPCL.

       4.      Defendant’s deliberate failure to properly compensate its employees for these

hours worked violates federal law as set forth in the FLSA and state law as set forth in the

WWPCL.

                               JURISDICTION AND VENUE

       5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

       6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action




            Case 2:19-cv-00788-JPS Filed 05/28/19 Page 2 of 29 Document 1
within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c) because

Defendant is located, and has substantial and systematic contacts, in this District.

                                            PARTIES

       8.      Defendant is a Germantown, Wisconsin corporation with a principal place of

business of N113W18950 Carnegie Drive, Germantown, Wisconsin 53022.

       9.      Defendant’s registered agent for service of process in the State of Wisconsin is

Kevin Kelnhofer, located at N113W18950 Carnegie Drive, Germantown, Wisconsin 53022.

       10.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant owned and operated a production facility in the State of Wisconsin,

located at N113W18950 Carnegie Drive, Germantown, Wisconsin 53022.

       11.     For purposes of the FLSA, Defendant is an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       12.     For purposes of the FLSA, Defendant is an “employer” of Plaintiff, and Plaintiff

is “employed” by Defendant, as those terms or variations thereof are used in Wis. Stat. §§ 109.01

et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       13.     Plaintiff, Justin Usadel, is an adult male resident of the State of Wisconsin who

resides in Milwaukee County, Wisconsin and has a mailing address of 5951 North Lovers Lane,

Apt. 103, Milwaukee, Wisconsin 53225.

       14.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C. §

216(b) is contemporaneously filed with this Complaint (ECF No. 1).




            Case 2:19-cv-00788-JPS Filed 05/28/19 Page 3 of 29 Document 1
       15.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff worked as a non-exempt, hourly Production employee at Defendant’s

Germantown, Wisconsin production facility.

       16.     Plaintiff brings this action on behalf of himself and all other similarly-situated

current and former Production employees who work at, worked at, and/or were employed by

Defendant in the State of Wisconsin within the last three (3) years from the date of filing of the

Complaint. Plaintiff performed similar job duties as other current and former non-exempt

Production employees who work at, worked at, and/or were employed by Defendant and who

were subjected to Defendant’s same unlawful policies as enumerated herein.

       17.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former non-exempt Production employees on

whose behalf he brings this Complaint performed compensable Defendant’s Germantown,

Wisconsin production facility.

       18.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other non-exempt Production employees’

day-to-day activities.

       19.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other non-exempt Production employees.

       20.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other non-exempt Production employees.




          Case 2:19-cv-00788-JPS Filed 05/28/19 Page 4 of 29 Document 1
        21.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the work rules, policies, and procedures by which Plaintiff

and all other non-exempt Production employees abided in the workplace.

        22.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant controlled the terms and conditions of Plaintiff’s and all other non-

exempt Production employees’ employment.

        23.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other non-exempt Production employees’

work schedules and provided Plaintiff and all other non-exempt Production employees with work

assignments and hours of work.

        24.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s hours of work and the hours of work of all other non-exempt Production

employees were tracked and recorded by Defendant.

                                 GENERAL ALLEGATIONS

        25.    On or about May 4, 2015, Defendant hired Plaintiff as a non-exempt, hourly-paid

Production employee working primarily at Defendant’s Germantown, Wisconsin production

facility.

        26.    During Plaintiff’s employment with Defendant, Plaintiff reported directly to Brad

Dubnicka, General Manager, who reported directly to Kevin Kelnhofer, Owner.

        27.    On or about May 7, 2019, Plaintiff’s employment with Defendant ended.

        28.    On a daily basis within the three (3) years immediately preceding the filing of this

Complaint, (ECF No. 1), and as part of Defendant’s production process at its Germantown,

Wisconsin production facility, Plaintiff and all other non-exempt Production employees worked




            Case 2:19-cv-00788-JPS Filed 05/28/19 Page 5 of 29 Document 1
alongside each other performing work in various Production positions, departments, and/or

physical areas of Defendant.

       29.     Within the three (3) years immediately preceding the filing of this Complaint,

(ECF No. 1), Plaintiff and all other non-exempt Production employees employed at Defendant’s

Germantown, Wisconsin production facility were subjected to Defendant’s same unlawful

policies and practices as enumerated herein.

       30.     Within the three (3) years immediately preceding the filing of this Complaint,

(ECF No. 1), Plaintiff and all other non-exempt Production employees employed at Defendant’s

Germantown, Wisconsin production facility generally worked in two scheduled, daily shifts:

5:30 a.m. to 1:30 p.m.; and 1:30 p.m. to 9:30 p.m.

       31.     During Plaintiff’s employment with Defendant, Plaintiff’s customary daily

scheduled shift was 5:30 a.m. to 1:30 p.m.

       32.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other Production employees were hourly-paid, non-exempt

employees for FLSA and WWPCL purposes.

       33.     Within the three (3) years immediately preceding the filing of this Complaint,

(ECF No. 1), Defendant’s established workweek for FLSA and WWPCL purposes was Monday

through Sunday.

       34.     Within the three (3) years immediately preceding the filing of this Complaint,

(ECF No. 1), Plaintiff and all other non-exempt Production employees frequently worked in

excess of forty (40) hours per workweek.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 6 of 29 Document 1
       35.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other non-exempt Production employees

on a bi-weekly basis via check.

         DEFENDANT’S UNLAWFUL WRITTEN COMPENSATION POLICIES

       36.     During the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant provided Plaintiff and all other hourly-paid, non-exempt

Production employees with a written “Employee Handbook.”

       37.     Defendant’s “Employee Handbook” was last revised in August 2012.

       38.     Defendant’s “Employee Handbook” contained the terms and conditions of

employment for its hourly-paid, non-exempt Production employees, including Plaintiff.

       39.     Defendant’s “Employee Handbook” contained the company-wide, uniform

policies applicable to its hourly-paid, non-exempt Production employees, including Plaintiff.

       40.     Defendant’s “Employee Handbook” contained the company-wide, uniform

policies applicable to its hourly-paid, non-exempt Production employees, including Plaintiff,

relating to hours worked, work performed, timekeeping, recordkeeping, and compensation.

       41.     Defendant’s “Employee Handbook” contained an “Attendance and Punctuality”

policy that applied to its hourly-paid, non-exempt Production employees, including Plaintiff, that

stated in part: “An employee is considered late upon arriving 6 minutes past their starting time of

scheduled work hours and will be docked 15 minutes. An employee is not allowed to work the

additional 6 minutes past their scheduled shift ending time in order to make up the time (clock

rounding) without prior authorization from the Production Manager.”




          Case 2:19-cv-00788-JPS Filed 05/28/19 Page 7 of 29 Document 1
     DEFENDANT’S UNLAWFUL COMPENSATION POLICIES IN PRACTICE –
                      TIMECLOCK ROUNDING

       42.     For timekeeping and/or recordkeeping purposes, Plaintiff and all other non-

exempt Production employees had unique employee identification numbers.

       43.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and for timekeeping and/or recordkeeping purposes, Plaintiff and all other non-

exempt Production employees record their hours worked via Defendant’s electronic timekeeping

system.

       44.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees were subject to the same

timekeeping policies and practices at Defendant.

       45.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other non-exempt Production employees recorded hours worked

each workday by “clocking in” at the beginning of their shift and “clocking out” at the end of

their shift via Defendant’s electronic timekeeping system.

       46.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant required Plaintiff and all other non-exempt Production employees to

record hours worked each workday by “clocking in” at the beginning of their shift and “clocking

out” at the end of their shift via Defendant’s electronic timekeeping system.

       47.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant stored and retained timekeeping records regarding Plaintiff’s and all

other non-exempt Production employees’ actual “clock in” times at the beginning of their shifts

and “clock out” times at the end of their shifts each workday via its electronic timekeeping

system.




          Case 2:19-cv-00788-JPS Filed 05/28/19 Page 8 of 29 Document 1
       48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and immediately after using their unique employee identification numbers to “clock

in” at the beginning of their shift each workday, Plaintiff and all other non-exempt Production

employees performed compensable work.

       49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and immediately before using their unique employee identification numbers to

“clock out” at the end of their shift each workday, Plaintiff and all other non-exempt Production

employees performed compensable work.

       50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s and all other non-exempt Production employees’ record of actual “clock

in” and “clock out” times each work day via Defendant’s electronic timekeeping system

reflected actual hours worked.

       51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not compensate Plaintiff and all other non-exempt Production

employees based on their actual “clock in” and “clock out” times each work day via its electronic

timekeeping system. Instead, Defendant’s policy in practice was to round Plaintiff’s and all other

non-exempt Production employees’ actual “clock in” and “clock out” times each work day and to

compensate Plaintiff and all other non-exempt Production employees based on these rounded

“clock in” and “clock out” times.

       52.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s rounding of Plaintiff’s and all other non-exempt Production employees

actual “clock in” and “clock out” times each work day via its electronic timekeeping system was

always in its favor and to the detriment of Plaintiff and all other Production employees.




          Case 2:19-cv-00788-JPS Filed 05/28/19 Page 9 of 29 Document 1
       53.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to round Plaintiff’s and all other non-exempt

Production employees’ actual “clock in” and “clock out” times each work day to the nearest

quarter-hour (in fifteen (15) minute increments) in its favor and to the detriment of Plaintiff and

all other Production employees.

       54.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policy in practice was to round Plaintiff’s and all other

non-exempt Production employees’ actual “clock in” times forward to the nearest quarter-hour in

its favor and to the detriment of Plaintiff and all other Production employees. For example,

during Plaintiff’s employment with Defendant and if Plaintiff arrived to work on any given work

day and “clocked in” at 5:20 a.m. and immediately began performing work prior to his 5:30 a.m.

scheduled shift start time, Defendant’s policy in practice was to round Plaintiff’s “clock in” time

forward to 5:30 a.m. for compensation purposes. Further, if Plaintiff arrived to work on any

given work day and clocked in after his 5:30 a.m. scheduled shift start time, i.e. at 5:35 a.m., and

immediately began performing work, Defendant’s policy in practice was to nonetheless round

Plaintiff’s “clock in” time forward to 5:45 a.m. for compensation purposes.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to round Plaintiff’s and all other non-exempt

Production employees’ “clock in” times forward to the nearest quarter-hour in its favor and to

the detriment of Plaintiff and all other Production employees.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 10 of 29 Document 1
       56.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policy in practice was to round Plaintiff’s and all other

non-exempt Production employees’ actual “clock out” times backwards to the nearest quarter-

hour in its favor and to the detriment of Plaintiff and all other Production employees. For

example, during Plaintiff’s employment with Defendant and if Plaintiff “clocked out” at 1:25

p.m. on any given work day immediately after performing work, Defendant’s policy in practice

was to round Plaintiff’s “clock out” time backward to 1:15 p.m. for compensation purposes.

Further, if Plaintiff “clocked out” after his scheduled shift end time on any given work day, i.e.,

at 1:40 p.m., immediately after performing work, Defendant’s policy in practice was to

nonetheless round Plaintiff’s “clock in” time backward to 1:30 p.m. for compensation purposes.

       57.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to round Plaintiff’s and all other non-exempt

Production employees’ “clock out” times backward to the nearest quarter-hour in its favor and to

the detriment of Plaintiff and all other Production employees.

       58.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to compensate Plaintiff and all other non-

exempt Production employees on a bi-weekly basis based on the employees’ rounded “clock in”

times as opposed to hours actually worked each work day as reflected by said employees’ actual

“clock in” times via Defendant’s electronic timekeeping system.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 11 of 29 Document 1
       59.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice was to compensate Plaintiff and all other non-

exempt Production employees on a bi-weekly basis based on the employees’ rounded “clock

out” times as opposed to hours actually worked each work day as reflected by said employees’

actual “clock out” times via Defendant’s electronic timekeeping system.

       60.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1) and despite having a detailed record of time actually worked and/or work actually

performed each work day by Plaintiff and all other non-exempt Production employees via its

electronic timekeeping system, Defendant did not properly and lawfully compensate said

employees for all hours actually worked and/or work performed each work day and each

workweek.

     DEFENDANT’S UNLAWFUL COMPENSATION POLICIES IN PRACTICE –
                      UNPAID MEAL PERIODS

       61.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policy in practice required Plaintiff and all other non-exempt

Production employees to use their unique employee identification numbers to “clock out” and

then “clock back in” for lunch breaks each work day via its electronic timekeeping system.

       62.    On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other non-exempt Production employees used their

unique employee identification numbers to “clock out” for, and then “clock back in” from, their

lunch breaks via Defendant’s electronic timekeeping system.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 12 of 29 Document 1
       63.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other non-exempt Production employees performed

compensable work immediately prior to “clocking out” for their lunch breaks via Defendant’s

electronic timekeeping system.

       64.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant compensated Plaintiff and all other non-exempt

Production employees for work performed immediately prior to “clocking out” for their lunch

breaks via its electronic timekeeping system.

       65.     On a daily basis within the three (3) years immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other non-exempt Production employees performed

compensable work immediately after “clocking back in” from their lunch breaks via Defendant’s

electronic timekeeping system.

       66.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant compensated Plaintiff and all other non-exempt

Production employees for work performed immediately after “clocking back in” from their lunch

breaks via its electronic timekeeping system.

       67.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Defendant’s policy in practice was not to compensate Plaintiff

and all other non-exempt Production employees for the time during which said employees were

“clocked out” for lunch breaks via its electronic timekeeping system.

       68.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff’s and all other non-exempt Production employees’ lunch

breaks did not last at least at least thirty (30) consecutive minutes in duration.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 13 of 29 Document 1
       69.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other non-exempt Production employees

“clocked out” at the beginning of their lunch break and then “clocked back in” at the conclusion

of their lunch break in the same manner less than thirty (30) consecutive minutes thereafter via

Defendant’s electronic timekeeping system in order to return to work at Defendant.

       70.     Within the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Plaintiff and all other non-exempt Production employees faced

discipline from Defendant if they failed to return from their lunch breaks in a timely manner.

       71.     On a daily basis within the three (3) year period immediately preceding the filing

of this Complaint (ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Production

employees did not take and/or were not provided a lunch break that lasted at least thirty (30)

consecutive minutes in duration.

       72.     Within the three (3) year period immediately preceding the filing of this

Complaint (ECF No. 1), Defendant’s policy in practice was not to compensate Plaintiff and all

other non-exempt Production employees for lunch breaks that lasted at least thirty (30)

consecutive minutes in duration.

                                                **

       73.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice unlawfully and impermissibly failed to, on a daily

and weekly basis, compensate Plaintiff and all other non-exempt Production employees when

compensable work commenced and ceased.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 14 of 29 Document 1
       74.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not properly and lawfully compensate Plaintiff and all other non-

exempt Production employees for all hours actually worked each work day and each workweek.

       75.     Defendant’s policies in practice failed to compensate and deprived Plaintiff and

all other Production employees for all hours worked each workweek, including at an overtime

rate of pay.

       76.     Defendant was or should have been aware that its policies in practice did not

properly and lawfully compensate Plaintiff and all other non-exempt Production employees for

all hours actually worked each workweek, including at an overtime rate of pay.

       77.     During weeks when no overtime was due, if any, Defendant suffered or permitted

Plaintiff and all other Production employees at Defendant’s Wisconsin location to work without

being paid appropriate and lawful compensation for all hours worked.

       78.     Defendant was or should have been aware that it was shaving time from

Plaintiff’s and all other non-exempt Production employees’ timesheets by rounding recorded

hours of work for its own benefit (and to the detriment of said employees) each work day, thus

failing to compensate when compensable work commenced and ceased each work day, in

violation of the FLSA and WWPCL.

       79.     Defendant was or should have been aware that it failed to compensate Plaintiff

and all other non-exempt Production employees for meal periods that lasted less than thirty (30)

consecutive minutes in duration, in violation of the WWPCL.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 15 of 29 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       80.     Plaintiff brings this action on behalf of himself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                       FLSA Collective: All individuals employed by Defendant
                       as a non-exempt Production employee within the three (3)
                       year period immediately preceding the filing of this
                       Complaint, (ECF No. 1), who have not been compensated
                       at an overtime rate of pay for any and all hours worked in
                       excess of forty (40) hours in a workweek.

       81.     Defendant, as a matter of policy and practice, did not compensate Plaintiff and the

FLSA Collective for all hours of compensable work performed during a workweek, which

resulted in Plaintiff and the FLSA Collective being denied overtime compensation by Defendant

at the rate of one and one-half times their regular rate of pay for hours worked in excess of forty

(40) in a workweek.

       82.     The First Claim for Relief is brought under and maintained as an opt-in Collective

Action pursuant to 29 U.S.C. § 216(b), by Plaintiff on behalf of the FLSA Collective.

       83.     The FLSA Collective claims may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       84.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements and pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them for each hour worked

including overtime compensation. The claims of Plaintiff stated herein are the same as those of

the FLSA Collective.




           Case 2:19-cv-00788-JPS Filed 05/28/19 Page 16 of 29 Document 1
       85.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among other FLSA violations, Defendant’s practice of failing to properly and lawfully

compensate employees for all hours worked, including overtime compensation.

       86.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       87.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the putative FLSA Collective.

                     RULE 23 CLASS ALLEGATIONS - WISCONSIN

       88.     Plaintiff brings this action on behalf of himself and all other similarly-situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

               Wisconsin Class (Overtime): All individuals employed by
               Defendant as a non-exempt Production employee in the State of
               Wisconsin within the two (2) year period immediately preceding
               the filing of this Complaint, (ECF No. 1), who have not been
               compensated at an overtime rate of pay for any and all hours
               worked in excess of forty (40) hours in a workweek.

               Wisconsin Class (Agree-Upon Wage): All individuals employed
               by Defendant as a non-exempt Production employee in the State of
               Wisconsin within the two (2) year period immediately preceding
               the filing of this Complaint, (ECF No. 1), who have not been
               compensated with earned and agreed-upon wages for any and all
               hours worked in a workweek.




           Case 2:19-cv-00788-JPS Filed 05/28/19 Page 17 of 29 Document 1
              Wisconsin Class (Unpaid Meal Periods): All individuals
              employed by Defendant as a non-exempt Production employee in
              the State of Wisconsin within the two (2) year period immediately
              preceding the filing of this Complaint, (ECF No. 1), who were not
              compensated for on duty meal periods.

       89.    The members of the Wisconsin Classes are readily ascertainable. The number and

identity of the members of the Wisconsin Classes are determinable from the records of

Defendant. The job titles, length of employment, and the rates of pay for each member of the

Wisconsin Classes are also determinable from Defendant’s records. For purposes of notice and

other purposes related to this action, their names and addresses are readily available from

Defendant. Notice can be provided by means permissible under Fed. R. Civ. P. 23.

       90.    The proposed Wisconsin Classes are so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of each of the Wisconsin Classes.

       91.    Plaintiff’s claims are typical of those claims which could be alleged by any

members of the Wisconsin Classes, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Classes in separate actions. All of the members of the

Wisconsin Classes were subject to the same corporate practices of Defendant, as alleged herein.

Defendant’s corporate-wide policies and practices affected all members of the Wisconsin Classes

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

member of the Wisconsin Classes. Plaintiff and other members of the Wisconsin Classes

sustained similar losses, injuries and damages arising from the same unlawful policies, practices

and procedures.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 18 of 29 Document 1
       92.    Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Classes and has no interests antagonistic to the Wisconsin Classes. Plaintiff is represented by

counsel who is experienced and competent in both collective/class action litigation and

employment litigation and have previously represented plaintiffs in wage and hour cases.

       93.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Classes

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual members

of the Wisconsin Classes to redress the wrongs done to them.

       94.    Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Classes would create a risk of inconsistent and/or varying adjudications with

respect to the individual members of the Wisconsin Classes, establishing incompatible standards

of conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 19 of 29 Document 1
Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          95.   Defendant has violated the WWPCL regarding payment of overtime premium

wages, agreed-upon wages, and meal periods. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing claims

because doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the Complaint a degree

of anonymity which allows for the vindication of their rights while eliminating or reducing these

risks.

          96.   There are questions of fact and law common to the Wisconsin Classes that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Classes arising from Defendant’s actions include, without

limitation, the following: (1) Whether the work performed by Plaintiff and the Wisconsin Classes

is compensable under federal law and/or Wisconsin law; (2) Whether Defendant engaged in a

pattern or practice of forcing, coercing, deceiving and/or permitting Plaintiff and the Wisconsin

Classes to perform work for Defendant’s benefit without being properly compensated, including

at an overtime rate of pay; (3) Whether Defendant failed to pay the Wisconsin Classes for all

work Defendant suffered or permitted them to perform, including at an overtime rate of pay; (4)

Whether Defendant failed to compensate the Wisconsin Classes for on duty meal periods; and

(5) The nature and extent of class-wide injury and the measure of damages for the injury.

          97.   The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,




           Case 2:19-cv-00788-JPS Filed 05/28/19 Page 20 of 29 Document 1
economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                  FIRST CLAIM FOR RELIEF
                          Violations of the FLSA – Unpaid Overtime
                    (Plaintiff on behalf of himself and the FLSA Collective)

       98.     Plaintiff, on behalf of himself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       99.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       100.    At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       101.    At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       102.    Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       103.    Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour they worked in excess of forty

(40) hours each workweek.

       104.    Defendant suffered or permitted Plaintiff and the FLSA Collective to perform

work without being properly or lawfully compensated for each hour worked. Specifically,

Defendant failed to compensate Plaintiff and the FLSA Collective with overtime wages for hours

worked in excess of forty (40) in a workweek.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 21 of 29 Document 1
       105.    The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       106.    Defendant was and is subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       107.    Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly record all compensable work time was willfully perpetrated. Defendant has

not acted in good faith and with reasonable grounds to believe that its actions and omissions

were not a violation of the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are

entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

overtime premium pay described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. §

216(b). Alternatively, should the Court find that Defendant did not act willfully in failing to pay

overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of pre-

judgment interest at the applicable legal rate.

       108.    As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).

       109.    Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 22 of 29 Document 1
       110.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                                 SECOND CLAIM FOR RELIEF
                          Violations of the WWPCL – Unpaid Overtime
              (Plaintiff, on behalf of himself and the Wisconsin Class (Overtime))

       111.     Plaintiff, on behalf of himself and the Wisconsin Class (Overtime), re-alleges and

incorporates all previous paragraphs as if they were set forth herein.

       112.     At all relevant times, Plaintiff and the Wisconsin Class (Overtime) were

employees of Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a).

       113.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class (Overtime) within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a),

and Wis. Admin. Code § DWD 272.01(5).

       114.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class (Overtime) within the meaning of Wis. Stat. §§ 109.01 et. seq., 103.01

et. seq., 104.01 et. seq., and Wis. Admin. Code § DWD 272.01.

       115.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

(Overtime) regularly performed activities that were an integral and indispensable part of their

principal activities without receiving compensation for these activities.

       116.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Overtime) overtime compensation.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 23 of 29 Document 1
       117.    Throughout the Wisconsin Class Period, Defendant did not compensate Plaintiff

and the Wisconsin Class (Overtime) for hours worked and/or work performed at an overtime rate

of pay for all hours worked in excess of forty (40) hours a workweek.

       118.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       119.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class (Overtime) at

an overtime rate of pay for all hours worked in excess of forty (40) hours a workweek, in

violation of Wisconsin Wage Payment Laws.

       120.    As set forth above, Plaintiff and the Wisconsin Class (Overtime) members have

sustained losses in their compensation as a proximate result of Defendant’s violations.

Accordingly, Plaintiff and the Wisconsin Class (Overtime) seek damages in the amount of their

respective unpaid compensation, injunctive relief requiring Defendant to cease and desist from

its violations of the Wisconsin laws described herein and to comply with them, and such other

legal and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff

and the Wisconsin Class (Overtime) may be entitled to liquidated damages equal and up to fifty

percent (50%) of the unpaid wages.

       121.    Plaintiff and the Wisconsin Class (Overtime) seek recovery of attorneys’ fees and

the costs of this action to be paid by Defendant pursuant to the WWPCL.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 24 of 29 Document 1
                                THIRD CLAIM FOR RELIEF
             Violation of the WWPCL - Failure To Pay An Agreed Upon Wage
       (Plaintiff, on behalf of himself and the Wisconsin Class (Agreed-Upon Wage))

       122.    Plaintiff, on behalf of himself and the Wisconsin Class (Agreed-Upon Wage), re-

alleges and incorporates all previous paragraphs as if they were set forth herein.

       123.    Throughout the Wisconsin Class Period, Defendant failed to compensate the

Wisconsin Class (Agreed-Upon Wage) for all hours worked and work performed, including but

not limited to at an agreed-upon wage, as defined in Wis. Stat. § 109.01(3), including at the

Wisconsin Class (Agreed-Upon Wage) members’ normal and previously agreed-upon regular

rate of pay for all hours worked and work performed each workweek. As such, Plaintiff and the

Wisconsin Class (Agreed-Upon Wage) are entitled payments from Defendant at their agreed

upon wage, as defined in Wis. Stat. § 109.01(3), for all hours worked and work performed each

workweek.

       124.    Defendant violated the WWPCL by failing to properly compensate Plaintiff and

the Wisconsin Class (Agreed-Upon Wage) for through the impermissible policies and practices

described above.

       125.    As set forth above, Plaintiff and the members of the Wisconsin Class (Agreed-

Upon Wage) have sustained losses in their compensation as a proximate result of Defendant’s

violations. Accordingly, Plaintiff and the Wisconsin Class (Agreed-Upon Wage) seek damages

in the amount of Plaintiff’s and the Wisconsin Class (Agreed-Upon Wage) members’ respective

unpaid compensation, injunctive relief requiring Defendant to cease and desist from their

violations of the Wisconsin laws described herein and to comply with them, and such other legal

and equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 25 of 29 Document 1
the Wisconsin Class (Agreed-Upon Wage) may be entitled to liquidated damages equal and up to

fifty percent (50%) of the unpaid wages.

       126.     Plaintiff and the Wisconsin Class (Agreed-Upon Wage) seek recovery of

attorneys’ fees and the costs of this action to be paid by Defendant pursuant to Wisconsin Wage

Payment Laws.

                            FOURTH CLAIM FOR RELIEF
                   Violations of the WWPCL – Unpaid Meal Periods
   (Plaintiff, on behalf of himself and the Wisconsin Class (Unpaid Meal Periods))

       127.     Plaintiff, on behalf of himself and the Wisconsin Class (Unpaid Meal Periods), re-

alleges and incorporates all previous paragraphs as if they were set forth herein.

       128.     At all relevant times, Plaintiff and the Wisconsin Class (Unlawful Deductions)

were employees of Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and

104.01(2)(a).

       129.     At all relevant times, Defendant was an employer of Plaintiff and the Wisconsin

Class (Unpaid Meal Periods) within the meaning of Wis. Stat. §§ 109.01(2), 103.001(6), and

104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5).

       130.     At all relevant times, Defendant has employed, and continues to employ, Plaintiff

and the Wisconsin Class (Unpaid Meal Periods) within the meaning of Wis. Stat. §§ 109.01 et.

seq., 103.01 et. seq., 104.01 et. seq., and Wis. Admin. Code § DWD 272.01.

       131.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

(Unpaid Meal Periods) regularly performed activities that were an integral and indispensable part

of their principal activities without receiving compensation for these activities.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 26 of 29 Document 1
       132.    At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class (Unpaid Meal Periods) compensation.

       133.    During the Wisconsin Class Period, Wis. Admin. Code § DWD 274.02(3) was

applicable to Wisconsin Class (Unpaid Meal Periods) members’ employment with Defendant,

which states: “The employer shall pay all employees for on-duty meal periods, which are to be

counted as work time. An on-duty meal period is a meal period where the employer does not

provide at least 30 minutes free from work. Any meal period where the employee is not free to

leave the premises of the employer will also be considered an on-duty meal period.”

       134.    During the Wisconsin Class Period, Defendant’s policy in practice failed to

compensate the Wisconsin Class (Unpaid Meal Periods) for on duty meal periods when the

Wisconsin Class (Unpaid Meal Periods) members performed compensable work, were not

completely relieved from duty for the purpose of eating a regular meal, and/or were not

completely relieved of duty or free from work for at least thirty (30) consecutive minutes.

       135.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

       136.    As set forth above, Plaintiff and the Wisconsin Class (Unpaid Meal Periods)

members have sustained losses in their compensation as a proximate result of Defendant’s

violations. Accordingly, Plaintiff and the Wisconsin Class (Unpaid Meal Periods) seek damages

in the amount of their respective unpaid compensation, injunctive relief requiring Defendant to

cease and desist from its violations of the Wisconsin laws described herein and to comply with

them, and such other legal and equitable relief as the Court deems just and proper. Under Wis.




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 27 of 29 Document 1
Stat. § 109.11, Plaintiff and the Wisconsin Class (Unpaid Meal Periods) may be entitled to

liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

       137.   Plaintiff and the Wisconsin Class (Unpaid Meal Periods) seek recovery of

attorneys’ fees and the costs of this action to be paid by Defendant pursuant to the WWPCL.

           WHEREFORE, it is respectfully prayed that this Court grant the following relief:

              a) At the earliest possible time, issue an Order allowing Notice, or issue
                 such Court supervised Notice, to all similarly-situated current and
                 former non-exempt Production employees who worked at and/or were
                 employed by Defendant informing them of this action and their rights
                 to participate in this action. Such Notice shall inform all similarly-
                 situated current and qualified former employees of the pendency of
                 this action, the nature of this action, and of their right to “opt in” to
                 this action. Additionally, such notice will include a statement
                 informing the similarly-situated current and qualified former
                 employees that it is illegal for Defendant to take any actions in
                 retaliation of their consent to join this action;

              b) At the earliest possible time, issue an Order certifying this action as a
                 class action pursuant to Federal Rules of Civil Procedure 23;

              c) At the earliest possible time, issue an Order appointing Walcheske &
                 Luzi, LLC as class counsel pursuant to Federal Rules of Civil
                 Procedure 23;

              d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C.
                 §§ 2201-2202, declaring Defendant’s actions as described in the
                 Complaint as unlawful and in violation of the FLSA and Wisconsin
                 Law and applicable regulations and as willful as defined in the FLSA
                 and Wisconsin Law;

              e) Issue an Order directing and requiring Defendant to pay Plaintiff and
                 all other similarly-situated non-exempt Production employees damages
                 in the form of reimbursement for unpaid overtime wages for all time
                 spent performing compensable work for which they were not paid
                 pursuant to the rate provided by the FLSA and WWPCL;

              f) Issue an Order directing and requiring Defendant to pay Plaintiff and
                 all other similarly-situated non-exempt Production employees damages
                 in the form of reimbursement for unpaid agreed upon wages for all
                 time spent performing compensable work for which they were not paid
                 pursuant to the rate provided by the WWPCL;




         Case 2:19-cv-00788-JPS Filed 05/28/19 Page 28 of 29 Document 1
             g) Issue an Order directing and requiring Defendant to pay Plaintiff and
                all other similarly-situated non-exempt Production employees damages
                in the form of compensation for unpaid meal periods under the
                WWPCL;

             h) Issue an Order directing and requiring Defendant to pay Plaintiff and
                all other similarly-situated non-exempt Production employees
                liquidated damages pursuant to the FLSA and WWPCL in an amount
                equal to, and in addition to the amount of wages and overtime wages
                owed to them;

             i) Issue an Order directing Defendant to reimburse Plaintiff and all other
                similarly-situated non-exempt Production employees for the costs and
                attorneys’ fees expended in the course of litigating this action, pre-
                judgment and post-judgment interest; and

             j) Provide Plaintiff and all other similarly-situated non-exempt
                Production employees with such other and further relief, as the Court
                deems just and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 28th day of May, 2019

                                                 WALCHESKE & LUZI, LLC
                                                 Counsel for Plaintiff


                                                 s/ Scott S. Luzi                         .




                                                 James A. Walcheske, State Bar No. 1065635
                                                 Scott S. Luzi, State Bar No. 1067405
                                                 David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Road, Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com




        Case 2:19-cv-00788-JPS Filed 05/28/19 Page 29 of 29 Document 1
